Per Curiam.
The chief controversy between the parties was whether the ■contract of February 1, 1886, was superseded by the instrument of April 12, 1886. The papers not being intrinsically inconsistent, but their effect, one upon the other, depending on the attendant circumstances and contemporaneous oral explanations, presented a question, not of law for the court, but of fact for solution by the jury; and, the verdict being supported by sufficient proof, we have no jurisdiction to disturb it because contrary to the weight of ■evidence. The result of the trial appears to be in conformity with substantial justice, and unaffected by material error, and, accordingly, the judgment is is affirmed, with costs. All concur.